Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5, 7, 8, 10-12, 14-43, 45, 48, 49, and 52-56 are pending.
Claims 6, 9, 47, and 50 are canceled.
Claims 1-3, 7, 8, 10, 11, 14, 17, 19, 28, 43, 52, 53, and 55 are currently amended.
Claims 1-5, 7, 8, 10-12, 14-43, 45, 48, 49, and 52-56 are under examination on the merits.

Objections Withdrawn
The objection to claim 43, for including a typographical error, is withdrawn in view of the claim amendments, dated 09/08/2022.

Rejections Withdrawn
35 U.S.C. 101
The rejection of claims 43, 45, 55, and 56 under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is withdrawn in view of the claim amendments, dated 09/08/2022.

35 U.S.C. 112(a)
The rejection of claims 7, 8, 10, and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the claim amendments, dated 09/08/2022.

35 U.S.C. 112(b)
The rejection of claims 3, 52, and 53 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments, dated 09/08/2022. Claim 3 has been amended to remove the recitation of a trademark / trade name, and claims 52 and 53 have been amended to no longer recite “use” claims.

35 U.S.C. 102(a)(1)
The rejection of claims 17, 43, and 45 under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US PG PUB 2014/0271651, publication date: 09/18/2014) is withdrawn in view of the claim amendments, dated 09/08/2022.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 1-5, 12, 14-16, 18-43, 45, 48, 49, and 52-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained. Claims 6, 9, 47, and 50 are canceled.

35 U.S.C. 102(a)(1)
The rejection of claims 1, 2, 33, 34, 41, and 42 under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US PG PUB 2014/0271651, publication date: 09/18/2014) is maintained.

Response to Arguments
In Applicant Arguments, dated 09/08/2022, Applicant asserts that “[a]s amended, the claims are directed to antibodies and antigen-binding fragments thereof that bind one or more of three overlapping epitopes of GP73 that are specified in the claims and the claimed antibodies are internalized into a cell. The claims specify an antibody competition binding assay to determine whether the antibodies or antigen-binding fragments bind to the specified GP73 epitiopes. The binding assay includes the steps of incubating the claimed antibody or antigen-binding fragment at various concentrations with GP73 and then adding a predetermined amount of an anti-GP73 antibody having a specified VH and VL and detecting binding of the amounts of binding or the antibody and reference GP73 antibody. As recited in the claims, nonproportional binding of the reference antibody to GP73 compared to the concentration of the test antibody is indicative that both the reference antibody and test antibody recognize the same epitope of GP73. Thus, as amended, the claims provide sufficient structure of the claimed antibodies and a means to identify the claimed antibodies to convey to the skilled practitioner that the inventor was in possession of the claimed antibodies at the time of filing the application… Thus, the specification provides the necessary guidance for the skilled practitioner to select antibody structures that provide the claimed functions, i.e., antigen specificity, and provides sufficient written description of the structure-function correlation of the claimed antibodies to demonstrate that the inventors had possession of the genus of antibodies at the time of filing.”
These arguments have been fully considered but are not deemed persuasive. As indicated in the Non-Final Rejection, dated 05/10/2022, in the absence of screening methodologies, one skilled in the art would be unable to readily envision which heavy and light chain CDRs should be combined such that a resultant antigen-binding region is capable of binding to one or more of the recited GP73 epitopes. Furthermore “[i]n the instant case, Applicant has recited multiple antigens (epitopes), specifically, the GP73 epitopes of SEQ ID NO(s): 30-32, and said antigens have been adequately described; however based upon the Memo [Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials], it is submitted that adequate description of the antigen (epitope) bound by the claimed anti-GP73 antibody is not sufficient to adequately describe the genus of antibodies that binds said antigen (epitope).” 
Additionally following the amendments to independent claims 1 and 14, said claims appear to be product-by process claims. According to MPEP 2113 - Product-by-Process Claims - PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production….” It is noted that independent claims 1 and 14 have been amended to recite an anti-GP73 antibody (product) that binds one or more of the GP73 epitopes of SEQ ID NO(s): 30-32, wherein said antibody is selected by recited screening steps (process). Given that patentability of the claimed anti-GP73 antibody is limited to the antibody itself, not the recited screening steps, it is the Examiner’s position that the recitation of screening steps that allow one skilled in the art to isolate the claimed anti-GP73 antibody is not sufficient to overcome the deficiencies with respect to 35 U.S.C. 112(a), written description. The rejection of the claims under 35 U.S.C. 112(a) has been maintained.
With respect to the rejection of the claims under 35 U.S.C. 103, Applicant explains that GP73 may undergo cleavage, resulting in 1) a soluble form (amino acids 63-400) of GP73 that is released in the extracellular space and 2) a cell membrane-associated form (amino acids 36-55). Antibodies that bind to the cell membrane-associated form GP73 are internalized while those that bind to the soluble form of GP73 are not internalized. Tu et al. disclose the preparation of anti-GP73 antibodies that bind the soluble form (amino acids 63-400) of GP73. Therefore Tu et al. do not teach anti-GP73 antibodies that bind the epitopes recited in claim 1 and are internalized into a target cell. 
These arguments have been fully considered but are not deemed persuasive. At [0122]-[0125], Tu et al. teach antibodies that bind GP73 and fragments thereof, and Tu et al. teach an amino acid sequence of GP73 that comprises the instant SEQ ID NO: 30. At [0128], Tu et al. teach polyclonal antibodies that bind GP73, and at [0176], Tu et al. teach the production of polyclonal antibodies following the immunization of an animal with a GP73 antigen. Absent evidence to the contrary, this polyclonal antibody preparation would be expected to comprise antibody species that bind to various GP73 epitopes, including the epitope of SEQ ID NO: 30. Even though Tu et al. disclose the preparation of anti-GP73 antibodies that bind the soluble form (amino acids 63-400) of GP73, which does not comprise any of the epitopes recited in the claims, Tu et al. contemplate a polyclonal antibody preparation that comprises antibody species that bind to the GP73 epitope of SEQ ID NO: 30.
Additionally as indicated above, following the amendments to independent claim 1, the claim appears to be a product-by process claim. According to MPEP 2113 - Product-by-Process Claims - PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production….” It is noted that independent claim 1 has been amended to recite an anti-GP73 antibody (product) that binds one or more of the GP73 epitopes of SEQ ID NO(s): 30-32, wherein said antibody is selected by recited screening steps (process). Given that patentability of the claimed anti-GP73 antibody is limited to the antibody itself, not the recited screening steps, it is the Examiner’s position that the recitation of screening steps that allow one skilled in the art to isolate the claimed anti-GP73 antibody is not sufficient to overcome the claim rejections under 35 U.S.C. 103. The rejection of the claims under 35 U.S.C. 103 has been maintained.

Conclusion
Claims 7, 8, 10, 11, and 17 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642